Press Release CAE reports fourth quarter and full-year financial results for fiscal year 2013 · Q4 and full-year revenue up 16% over prior year · Q4 EPS of C$0.17 (C$0.21 before restructuring, integration and acquisition costs) vs. C$0.21 in prior year · Full-year EPS of C$0.54 (C$0.74 before restructuring, integration and acquisition costs) vs. C$0.70 in prior year · Record $4.1 billion order backlog Montreal, Canada, May 16, 2013 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the fourth quarter and full-year ended March 31, 2013. Net income attributable to equity holders was $43.8million ($0.17 per share) this quarter, compared to $53.2 million ($0.21 per share) last year. Net income attributable to equity holders for the year was $139.4million ($0.54 per share), compared to $180.3million ($0.70 per share) last year. All financial information is in Canadian dollars. Excluding $10.1 million (after-tax) of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $53.9 million ($0.21 per share). On the same basis, it was $190.7 million ($0.74 per share) for the year. Revenue for the quarter was $587.9 million, 16% higher than $506.7 million in the fourth quarter last year. For the full year, revenue was $2,104.5 million, up 16% from $1,821.2 million last year. “Our results for the quarter and the year reflected our integration of new businesses and restructuring of Civil and Military operations,” said Marc Parent, CAE’s President and Chief Executive Officer. “Backlog exceeded $4 billion for the first time in CAE’s history, with a high proportion involving recurring services. In Civil Products, we had a strong finish to the year, meeting our mid-30s full-flight simulator order outlook. With continued high levels of aircraft deliveries, we expect strong demand for civil full-flight simulators again in fiscal 2014. In Civil Training, the integration of Oxford progressed well, with cost synergies on target. In Military, we booked orders involving enduring aircraft programs, which gives us confidence in sustaining our business in a still-challenging environment. New Core Markets delivered on our financial goals and we expect our investments in new products and expanded sales capabilities to bear fruit in the period ahead.” Summary of consolidated results (amounts in millions, except operating margins) FY2013 FY2012 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Q4-2012 Revenue $ 1,821.2 522.1 514.4 480.1 506.7 Operating profit $ 302.1 62.4 66.9 44.8 88.7 As a % of revenue % Net Income $ 182.0 37.5 36.8 21.7 53.7 Net income attributable to the equity holders of the Company $ 180.3 37.8 36.5 21.3 53.2 Backlog $ 3,724.2 3,833.0 3,909.1 3,894.5 3,724.2 Civil segments 1 Revenue for our combined Civil segments increased 54% in the fourth quarter to $331.6 million compared to $215.4 million last year. Fourth quarter operating profit was $54.1 million (16.3% of revenue) compared to $44.3 million (20.6% of revenue) last year. Annual revenue was $1,158.0 million, up 38% from $840.9 million last year. Annual operating profit was $195.1 million (16.8% of revenue) compared to $173.8 million (20.7% of revenue) last year. We received 10 full-flight simulator (FFS) orders in the fourth quarter to conclude the year with 35 in total. We also obtained training services contracts expected to generate $456.7 million in future revenue, including long-term training services contracts with LAN, TAM, Turkish Airlines, Virgin Atlantic and Brussels Airlines. We also renewed a long-term contract with GE Capital Aviation Services for crew sourcing and we signed an agreement with Ryanair for training and recruitment services. We received $607.5 million in combined civil segment orders this quarter representing a book-to-sales ratio of 1.83x. The ratio for the trailing 12 months was 1.18x. Training & Services/Civil (TS/C) (amounts inmillions except operating margins, RSEU and FFSs deployed) FY2013 FY2012 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Q4-2012 Revenue $ 755.6 498.4 201.8 193.8 189.1 170.9 132.3 Segment operating income $ 121.5 122.2 31.8 29.1 27.3 33.3 30.3 Operating margins % 16.1 24.5 15.8 15.0 14.4 19.5 22.9 Backlog $ 1,602.2 1,183.4 1,602.2 1,345.8 1,360.9 1,400.0 1,183.4 RSEU(3) 181 139 187 186 187 164 142 FFSs deployed 227 171 227 222 218 216 171 Simulation Products/Civil (SP/C) (amounts inmillions except operating margins) FY2013 FY2012 Q4-2013 Q3-2013 Q2-2013 Q1-2013 Q4-2012 Revenue $ 402.4 342.5 129.8 93.4 98.9 80.3 83.1 Segment operating income $ 73.6 51.6 22.3 18.0 18.9 14.4 14.0 Operating margins % 18.3 15.1 17.2 19.3 19.1 17.9 16.8 Backlog $ 383.2 351.6 383.2 361.2 385.2 361.9 351.6 Military segments Revenue for our combined Military segments decreased 15% in the fourth quarter to $227.3 million compared to $267.1 million last year. For the year, revenue was $834.4 million, down 7% from $897.3 million last year. Combined Military operating income was $29.4 million (12.9% of revenue) for the quarter, compared to $45.6 million (17.1% of revenue) last year.
